Citation Nr: 0906189	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-34 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to June 1946 
and September 1952 to October 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2008 Order, the Court 
endorsed an April 2008 joint motion for remand, vacated the 
February 2007 Board decision that denied TDIU, and remanded 
the matter for compliance with the instructions in the joint 
motion.  

In February 2007, this matter came before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
rating decision of the RO in Fort Harrison, Montana, which 
denied the Veteran's claim of entitlement to a TDIU.  

The Veteran testified before the undersigned at a May 2006 
hearing at the RO.  A transcript of this proceeding has been 
associated with the claims file.

Subsequent to the issuance of the April 2008 Court order, the 
veteran submitted additional evidence that was not previously 
considered by the RO.  The Veteran, through his 
representative, has waived RO consideration of that evidence.  
The Board may consider the appeal.  38 C.F.R. § 20.1304 
(2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Board must remand this case for an examination.  

The Veteran is presently service connected for bilateral 
hearing loss, rated as 70 percent disabling, and for 
tinnitus, rated as 10 percent disabling.  The Board denied 
this claim in February 2007 on the basis that medical 
evidence of record does not suggest that the veteran is 
unable secure or follow a substantially gainful occupation as 
a result of his service-connected bilateral hearing loss and 
tinnitus.  The April 2008 Joint Motion for Remand found that 
an examination addressing the effect of the Veteran's 
service-connected disabilities on his employability may be 
necessary to decide this case.  

Following the Joint Motion, the Veteran's representative 
submitted a July 2008 audiological opinion from a private 
audiologist, which states that the Veteran was seen earlier 
that month for an evaluation.  The audiologist noted that she 
had a copy of the Veteran's claims file.  With respect to the 
Veteran's employability, the audiologist gave the opinion 
that it was as likely as not that the Veteran would be unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected bilateral hearing loss and 
tinnitus.  

The Board has reservations regarding this opinion in part 
because it fails to consider the Veteran's educational and 
occupational background.  In this case, the Veteran is shown 
to have a doctoral degree.  The record also reflects that the 
Veteran retired over 20 years ago from his work as a college 
professor, dean of a business college and fundraiser, due to 
quadruple bi-pass surgery in November 1985, doctors 
appointments, and advancing hearing loss.  The Veteran 
testified at the May 2006 Travel Board hearing that he has 
not made any efforts to attain employment since his 
retirement.  Given these findings, the Board concludes that a 
VA audiological examination is necessary so that the 
Veteran's employability can be evaluated in view of his 
educational and occupational background.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA audiological examination to determine 
whether his service-connected 
disabilities, alone, render him 
unemployable.  

The Veteran's claims folder must be 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should explain the rationale for 
any opinion given regarding the effect of 
the Veteran's service-connected 
disabilities on his ability to obtain or 
maintain employment in light of his 
educational and occupational background.  
Commentary should be provided regarding 
the conclusion of the July 2008 
audiological opinion.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



